UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6543



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARTIN SANCHEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CR-97-281)


Submitted:   June 5, 2003                  Decided:   June 26, 2003


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martin Sanchez, Appellant Pro Se. Nancy Chastain Wicker, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Martin Sanchez appeals the district court’s orders denying his

“motion to expurgate,” which he filed pursuant to 28 U.S.C. § 2241

(2000), and denying his motion for reconsideration.               We have

reviewed the record and find that Sanchez’s claim for relief under

§ 2241 is unavailing because he does not meet the test for

proceeding under this statute as set forth in In re Jones, 226 F.3d

328, 333-34 (4th Cir. 2000). Accordingly, we find that the district

court did not err in denying Sanchez’s “motion to expurgate” and

thus affirm its order denying the motion.        We affirm the district

court’s denial of Sanchez’s motion for reconsideration for the

reasons stated by the district court. See United States v. Sanchez,

No. CR-97-281 (D.S.C. Mar. 21, 2003).            We dispense with oral

argument   because   the   facts   and   legal   issues   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  AFFIRMED




                                    2